Case: 18-20658      Document: 00515227234         Page: 1    Date Filed: 12/06/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                           FILED
                                                                      December 6, 2019
                                      No. 18-20658
                                                                        Lyle W. Cayce
                                                                             Clerk
MAGNA EQUITIES II, L.L.C.; JAI ALAI INSURANCE, INCORPORATED;
DAVID A. FIELDS; MITCHELL LUKIN; GEORGE GILMAN; TOWNES
PRESSLER; AVI MIRMAN; BTG INVESTMENTS, L.L.C.,

               Plaintiffs - Appellants

v.

HEARTLAND BANK,

               Defendant - Appellee




                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:17-CV-1479


Before WIENER, GRAVES, and OLDHAM, Circuit Judges.
PER CURIAM:*
       This is an appeal of the district court’s grant of summary judgment to
Heartland Bank in an action claiming fraud, negligent misrepresentation,
promissory estoppel, money had and received, and unjust enrichment. After
consideration of the briefs, record, applicable law and oral arguments in this
matter, the order of the district court is AFFIRMED.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.